Title: To George Washington from John Sinclair, 13 February 1797
From: Sinclair, John
To: Washington, George


                        
                            Dear Sir, 
                            Whitehall, London 13th Feby 1797.
                        
                        I beg to recommend, the bearer, Thomas Macdonald Esqr., to your particular
                            attention. He is able and well informed, and has also paid attention to agricultural
                            pursuits. He will carry out with him some additional papers printed by the Board of
                            Agriculture. With great truth & Regard believe me Your faithful and obedient
                            Servant
                        
                            John Sinclair
                            
                        
                    